Citation Nr: 0202955	
Decision Date: 04/01/02    Archive Date: 04/11/02

DOCKET NO.  99-00 239	)	DATE
	)
	)                    

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon


THE ISSUE

Entitlement to service connection for hypertension and 
coronary artery disease as secondary to service-connected 
post traumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from May 1968 to 
November 1969.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
August 1997, by the Portland, Oregon Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for hypertension and coronary artery disease as 
secondary to his service-connected PTSD.  The notice of 
disagreement with this determination was received in July 
1998.  The statement of the case was issued in November 1998.  
The substantive appeal was received in December 1998.  A 
supplemental statement of the case was issued in January 
1999.  

In May 2000, the Board found that the veteran had submitted 
new and material evidence to reopen his claim, and remanded 
the case to the RO for further development.  Additional 
treatment reports were received in January 2001, and a VA 
medical opinion was obtained in July 2001.  An SSOC was 
issued in October 2001.  

The Board notes that, in his substantive appeal, dated in 
December 1998, the veteran raised the issue of entitlement to 
an increased rating for PTSD.  That claim is referred to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Service connection is in effect for PTSD, which has been 
evaluated as 50 percent disabling, effective December 3, 
1996.  

3.  Hypertension and coronary artery disease were not present 
during the veteran's period of active service, nor are they 
shown to have become manifest to a compensable degree within 
one year following his separation from active service.  

4.  The probative medical evidence of record does not show 
that hypertension and coronary artery disease are causally 
related to the service-connected PTSD.  


CONCLUSION OF LAW

The veteran's hypertension and coronary artery disease were 
not incurred in active service, nor are they proximately due 
to, or the result of, his service-connected PTSD.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 1991 & Supp 
2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background.

On examination for entrance into service in December 1967, 
the veteran's blood pressure was 130/80.  Service medical 
records show no documentation of a heart disorder, including 
hypertension or coronary artery disease.  His blood pressure 
was 130/78 at the time of his medical examination for 
separation from service in October 1969.  

The record is devoid of any treatment records for the period 
from 1970 through 1993, at which time the veteran filed a 
claim for service connection for PTSD and hypertension.  

On the occasion of a VA examination in January 1994, it was 
noted that the veteran had a history of hypertension 
including periodic elevated blood pressures beginning in the 
mid to late 1980's.  He was noted to have suffered a 
myocardial infarction in July 1989, and to have undergone an 
emergent angioplasty of the lesion of the left anterior 
descending artery.  The end result was that he suffered a 
small, myocardial infarction and did well since that time 
with no further angina.  It was also noted that he was 
currently being treated with Metoprolol and Gemfibrozil for 
hypertension and hypertriglyceridemia, respectively.  Blood 
pressure readings ran in the borderline range approximately 
130-140/85-90 on Metoprolol.  He denied any other secondary 
complications of his hypertension such as renal disease or 
stroke.  

On examination, blood pressure reading was 145/95 and pulse 
was 52.  Neck was supple with no adenopathy or thyromegaly.  
Lungs were clear to auscultation.  Cardiac examination showed 
a regular rate and rhythm, with normal S1 and S2, with no 
murmurs, rubs or gallops.  Abdominal examination was benign; 
there were no masses, tenderness or hepatosplenomegaly.  
Extremities were without clubbing, cyanosis, or edema.  The 
diagnoses were hypertension currently with a borderline blood 
pressure on antihypertensive medication; and coronary artery 
disease, including a small myocardial infarction in July 
1989.  The examiner noted that the veteran was currently 
symptom free from a cardiac standpoint; there was no evidence 
of congestive heart failure or any history of dysrhythmias.  
The veteran was also afforded a PTSD evaluation.  Following a 
mental status examination, the pertinent diagnosis was PTSD, 
mild to definite.  

In April 1994, the RO issued a rating decision that granted 
service connection for PTSD and assigned thereto an initial 
disability evaluation of 30 percent, effective in May 1993.  
However, the RO's April 1994 rating decision denied service 
connection for hypertension and coronary artery disease.  

The veteran's claim for secondary service connection for 
hypertension was received in February 1996.  In support of 
his claim, the veteran submitted a copy of a 1995 article on 
PTSD and Hypertension by L. R. Moss, M.D., an assistant 
clinical professor of psychiatry at the U.C.L.A. School of 
Medicine, who had conducted a review of the medical 
literature to explore possible causal factors in the 
development of hypertension in war veterans.  On the basis of 
that review, Dr. Moss concluded that psychosocial stress 
plays an important causative role in the development of 
hypertension.  It was his opinion that those veterans 
suffering from PTSD, "the prototypical anxiety disorder," are 
at increased risk for developing hypertension.  

Received in April and June 1996 were private treatment 
reports dated from July 1989 to February 1996, which show 
that the veteran received clinical evaluation and treatment 
for symptoms diagnosed as hypertension, hypercholesterolemia 
and coronary artery disease.  The records show that the 
veteran was admitted to a hospital in July 1989 with 
complaints of chest pain, accompanied by nausea, marked 
diaphoresis and mild shortness of breath.  Following an 
evaluation, it was determined that the veteran suffered from 
an acute inferior myocardial infarction.  The veteran 
underwent cardiac catheterization, which revealed a total 
obstruction of the right coronary artery, which was 
adequately reopened with no significant residual stenosis.  
In August 1990, the veteran was readmitted to a hospital with 
a diagnosis of recurrent chest pain, status post angioplasty, 
and R/O recurrent stenosis.  The veteran received follow up 
evaluations with medications to control his blood pressure.  
A treatment report dated in October 1995 reported the 
diagnoses of stable hypertension, coronary artery disease, 
and history of mixed hyperlipidemia.  

The veteran was afforded a VA compensation examination in 
January 1997, at which time he indicated he first learned 
that he had high blood pressure in 1985 when he attempted to 
donate blood.  It was noted that the veteran had a myocardial 
infarction in 1989; subsequently, in 1995, he experienced an 
episode of bradycardia, weakness, and dizziness, and he was 
placed in the hospital for one day.  He had quit smoking, but 
he occasionally consumed alcohol.  The veteran reported that 
his blood pressure when routinely checked was 135/80.  He 
noted that he occasionally experienced nightmares and woke up 
sweating.  The veteran also reported that he started drinking 
in service in 1969; he started getting some help with his 
PTSD in 1983.  

On examination, the veteran weighed 180 pounds; his blood 
pressure was 154/89 and pulse was 57.  He was alert and 
comfortable.  His chest was clear with good air movement 
bilaterally, without murmur.  Lungs were clear without rales 
or wheezing appreciated.  His heart was regular at 60 per 
minute without murmurs, gallops, or rubs appreciated.  Tone 
was good; PMI was within the mid-clavicular line.  The 
examiner stated that he believed the stress factor associated 
with PTSD chronically could elevate a person's blood 
pressure, to what degree, he was unable to say.  However, he 
stated that it could definitely be a factor in the person's 
hypertension; the hypertension, in turn, could lead to 
coronary artery disease.  The examiner stated that the degree 
to which the PTSD was related could not be determined, but 
would be a factor in the veteran's hypertension and overall 
disease.  

In August 1997, the veteran's claims folder was referred to a 
VA cardiologist, who explained that the veteran's coronary 
artery disease risk factors included elevated cholesterol, 
history of tobacco use, as well as alcohol use, male sex and 
no clear evidence of any family history.  The cardiologist 
stated that, from his records, there was no clear evidence 
that being in combat in Vietnam and having PTSD contributed 
directly to the veteran's elevated blood pressure or his 
coronary artery disease.  He further stated that, although it 
was possible that having PTSD could make the veteran's blood 
pressure more labile and exacerbate his underlying elevated 
blood pressure; this was likely only a small or minor 
contributor if any.  

Another medical opinion was obtained from a VA examiner in 
August 1998, who noted that the records clearly reflect that 
the veteran's hypertension postdated his time in active 
service.  He also noted that the veteran's known history of 
coronary artery disease postdated his time in active service.  
The examiner further noted that the veteran is service-
connected for PTSD.  The examiner stated that, while anxiety 
and stress and specifically PTSD may cause fluctuations and 
exacerbations in one's blood pressure, there was no evidence 
that PTSD is a risk factor for the development or worsening 
of the disease of hypertension.  Therefore, he concluded that 
there was no scientific evidence showing that PTSD is a risk 
factor for hypertension or coronary artery disease.  

In yet another opinion obtained from a VA cardiologist in 
October 1998, the examiner noted that there was evidence that 
PTSD could aggravate underlying hypertension; however, there 
was no evidence that PTSD would cause hypertension or 
coronary artery disease.  The examiner further noted that the 
veteran's hypertension was mild.  The examiner concluded, 
therefore, that there was no scientific evidence that PTSD 
could cause hypertension or coronary artery disease.  

In a report of contact (VA Form 119), dated in October 1998, 
the examiner who provided the opinion in August 1997 
clarified that he meant that there was less than a 50 percent 
chance PTSD caused or aggravated hypertension or coronary 
artery disease.  

Received in December 1998 was a copy of a report of contact, 
dated in May 1996, wherein a VA examiner at the VA outpatient 
clinic in Las Vegas, Nevada, reported that, after reviewing 
the claims file and the article "hypertension in the war 
veteran," together with his experience of over 40 years in 
medicine, hypertension and stress occurred frequently.  The 
examiner opined that the stress of the veteran with PTSD 
would fit into that criteria and could be considered a cause 
of hypertension in the war veteran and with Mr. W. (reference 
was to another veteran).  

Received in December 2000 were private treatment reports 
dated from October 2000 to December 2000, which show that the 
veteran continued to receive treatment for hypertension and 
coronary artery disease.  In October 2000, the veteran was 
hospitalized due to an anterior myocardial infarction and 
underwent angiography.  The records show that the veteran 
received medication for his heart condition and hypertension.  
Subsequently received in January 2001 were private treatment 
records dated from February 1993 to January 2001, also 
showing treatment for coronary artery disease and 
hypertension.  

In July 2001, a VA examiner was requested to review the 
veteran's claims folder and provide an opinion as to whether 
the veteran's PTSD had aggravated either his hypertension or 
coronary artery disease, or whether there was no aggravation.  
The examiner noted that a recent study in the New England 
Journal of Medicine (November 2, 2000) reviewed that issue 
and the authors concluded that their data suggested that 
depression, anxiety, hostility, and stress were not related 
to coronary-artery calcification.  The examiner explained 
that the veteran had multiple risk factors for coronary 
artery disease, which were well documented (including family 
history, smoking, hypercholesterolemia and hypertension).  He 
further noted that there was also evidence that the veteran's 
risk factors had not been well controlled.  The examiner 
stated that, given the above information, along with the lack 
of evidence to clearly support the assertion that PTSD causes 
or aggravates hypertension or coronary artery disease to any 
level equivalent to the veteran's other risk factors, it was 
his conclusion that there was no evidence to support the 
claim that the veteran's PTSD had aggravated either his 
hypertension or coronary artery disease.  


II.  Duty to assist.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist in the 
development of his claims.  On full review of the claims 
folder, the Board finds that all required notice and 
development action specified in the new law have been 
complied with during this appeal.  Specifically, the November 
1998 statement of the case, the January 1999 supplemental 
statement, the May 2000 Board remand, and the October 2001 
supplemental statement of the case, provided to both the 
veteran and his representative, specifically satisfy the 
requirement at § 5103(a) of the new statute in that they 
clearly notify the veteran and his representative of the 
evidence necessary to substantiate his claim.  

The Board finds that the duty to assist provided under the 
amended 38 U.S.C.A. § 5103A (West Supp. 2001) have been 
fulfilled as all the evidence and records identified by the 
veteran as plausibly relevant to his pending claim has been 
collected for review.  The clinical evidence of record 
contains sufficient information to evaluate the veteran claim 
for secondary service connection for hypertension and 
coronary artery disease according to the applicable criteria.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  The Board is 
satisfied that the veteran has been adequately assisted in 
the development of his claim and that there are no 
outstanding pertinent records, which the RO has not obtained 
or attempted to obtain.  

The Board further notes that the VA examination reports at 
issue include a history of the veteran's claimed disability.  
In any event, there is no indication in the record that VA 
examiners did not review the veteran's claims file.  In fact, 
several examination reports specifically note that the claims 
file had been reviewed.  Accordingly, the Board finds that no 
further assistance to the veteran is required in order to 
comply with the duty to assist as mandated under the Veterans 
Claims Assistance Act of 2000.  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  These regulations were meant to clarify the 
operation of the VCAA and were not meant to bestow any new 
rights.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Therefore, the 
veteran is not prejudiced by the Board's application of these 
regulations in the first instance.  


III.  Legal analysis.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304 (2001).  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946 and cardiovascular disease, to include hypertension, 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).  

Service connection may also be granted for disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439 (1995). Also, with regard to a claim for 
secondary service connection, a claimant must provide 
competent evidence that the secondary disability was caused 
by the service-connected disability. See Wallin v. West, 11 
Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 
516-17 (1995).  

"A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  It is clear that "[t]he 
regulations regarding service connection do not require that 
a veteran must establish service connection through medical 
records alone."  Triplette v. Principi, 4 Vet. App. 45, 49 
(1993), citing Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  It is equally clear, however, that the resolution of 
issues that involve medical knowledge, such as the diagnosis 
of a disability and the determination of medical etiology, 
require professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

In this respect, the Board finds initially that the veteran 
has been diagnosed with hypertension and coronary artery 
disease.  Hence, there is a heart disorder for which service 
connection may be granted.  The preponderance of the evidence 
is, however, against finding that hypertension and coronary 
artery disease were incurred or aggravated during the 
veteran's active duty service.  In this regard, the service 
medical records do not reveal any symptoms or findings of 
hypertension or heart disease, and there is no competent 
evidence of record showing that compensably disabling 
hypertension and coronary artery disease were clinically 
manifest within one year of the veteran's discharge from 
active service.  As such, entitlement to direct service 
connection for hypertension and coronary artery disease is 
not in order.  

The veteran also asserts that the service-connected PTSD 
caused or aggravated his hypertension and coronary artery 
disease in that his nightmares, with associated anxiety and 
stress, caused his blood pressure to elevate.  The evidence 
in support of the veteran's claim consists primarily of an 
opinion expressed during the January 1997 VA examination, 
wherein the examiner stated that he believed the stress 
factor associated with PTSD chronically could elevate a 
person's blood pressure, to what degree, he was unable to 
say.  However, he stated that it could definitely be a factor 
in the person's hypertension; the hypertension, in turn, 
could lead to coronary artery disease.  However, it was noted 
that the VA examiner who provided that opinion is not a 
cardiologist.  In addition, his opinion is both equivocal and 
speculative and, at most, does little more than propose that 
chronic stress could/may be related in a causative way to the 
veteran's hypertension and, in turn, coronary disease.  He 
did not factually establish or explain the sequence of 
medical causation using the facts applicable in the veteran's 
case.  Such speculation is not legally sufficient to 
establish service connection.  See Stegman v. Derwinski, 3 
Vet. App. at 230; Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

The possibility of a relationship between PTSD and 
hypertension and a heart condition was raised by additional 
evidence submitted by the veteran; specifically the 
publication by Dr. Moss and a VA medical opinion, dated in 
May 1996, addressing the facts of different veteran.  The 
Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that generic medical 
literature which does not apply medical principles regarding 
causation or etiology to the facts of an individual case does 
not provide competent evidence to establish the nexus 
element.  See Libertine v. Brown, 9 Vet. App. 521, 523 
(1996); Sacks v. West, 11 Vet. App. 314, 317 (1998).  
However, medical treatise information may be regarded as 
competent evidence where "standing alone, [it] discusses 
generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than on 
an unsubstantiated lay medical opinion."  Wallin v. West, 11 
Vet. App. 509, 513 (1998).  

Thus, the Board finds that the opinion articulated by Dr. 
Moss in his study would appear to meet the standard set forth 
in Wallin and raise the possibility of a nexus between the 
veteran's PTSD and his currently demonstrated heart 
condition.  The copy of the VA medical opinion, however, is 
not regarded as competent evidence as it does not apply the 
specific facts to this specific case.  Sacks.  

The Board attaches greater probative weight to the opinions 
of several VA cardiologists who provided a number of contrary 
opinions.  Initially, the Board notes that following a review 
of the veteran's claims folder, in August 1997, a VA 
cardiologist noted that the veteran's coronary artery disease 
risk factors included elevated cholesterol, history of 
tobacco use, as well as alcohol use, male sex and no clear 
evidence of any family history.  The cardiologist stated 
that, from his records, there was no clear evidence that 
being in combat in Vietnam and having PTSD contributed 
directly to the veteran's elevated blood pressure or his 
coronary artery disease; therefore, having PTSD was a 
small/minor contributor if at all.  Similarly, the claims 
folder was reviewed by another VA cardiologist in August 
1998, who opined that while anxiety and stress and 
specifically PTSD may cause fluctuations and exacerbations in 
one's blood pressure, there was no evidence that PTSD was a 
risk factor for the development or worsening of hypertension 
or coronary artery disease.  Yet another VA cardiologist 
confirmed this opinion in October 1998.  

In light of the conflicting opinions, the Board sought 
additional medical opinions in July 2001.  A VA cardiologist 
reviewed the veteran's records, including the previous 
opinions.  The cardiologist noted that the veteran had 
multiple risk factors for coronary disease, which were well 
documented (including family history, smoking, 
hypercholesterolemia and hypertension), but that not been 
well controlled.  The cardiologist concluded that, given the 
above information, along the lack of evidence to clearly 
support the assertion that PTSD causes or aggravates 
hypertension or coronary artery disease to any level 
equivalent to the veteran's other risk factors, there was no 
evidence to support the claim that PTSD had aggravated either 
the veteran's hypertension or coronary artery disease.  

In weighing the evidence of record, the Board finds that the 
specific medical opinions from the VA cardiologists offered 
in August 1997, August 1998 and July 2001 are more probative 
than the generic opinion included in Dr. Moss's article, or 
the vague opinion of the VA examiner in January 1997.  Dr. 
Moss's opinion and that of the VA examiner in January 1997, 
do not specifically express an opinion as to the veteran's 
situation.  The later VA examiners' reports were based on a 
through review of the veteran's claims folder, including the 
January 1997 report and Dr. Moss's opinion.  They also relate 
specifically to the veteran's situation.  Hence, those 
opinions are afforded greater weight.

While the veteran has maintained that his current 
hypertension and coronary artery disease are secondary to or 
aggravated by his service-connected PTSD, as a lay person who 
is untrained in the field of medicine, he is not competent to 
offer an opinion as to medical etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). Thus, based on a review of 
all of the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Service connection for hypertension and coronary artery 
disease, claimed as secondary to PTSD is therefore denied.  


ORDER

Entitlement to service connection for hypertension and 
coronary artery disease as secondary to service-connected 
PTSD is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

